 

Exhibit 10.1

 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS PERSONAL EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
this 11th day of October, 2012 by and between LabStyle Innovation Ltd., a
company incorporated under the laws of the State of Israel, with its offices at
7 Menachem Begin St., Ramat Gan 52681, Israel (the "Company"), and Erez Raphael
(Israeli I.D. No. _____________) residing at Tavor 135, Nofit, Israel (the
"Employee").

 

WHEREAS,      the Company wishes to employ the Employee, and the Employee wishes
to be employed by the Company, as of the Commencement Date (as such term is
defined hereunder); and

 

WHEREAS,      the parties hereto desire to state the terms and conditions of the
Employee's employment by the Company, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:

 

General

 

1.            Position. The Employee shall serve in the position described in
Exhibit A attached hereto. In such position the Employee shall report regularly
and shall be subject to the direction and control of the Company's management
and specifically under the direction of the person specified in Exhibit A. The
Employee shall perform his duties diligently, conscientiously and in furtherance
of the Company's best interests. The Employee agrees and undertakes to inform
the Company, immediately after becoming aware of any matter that may in any way
raise a conflict of interest between the Employee and the Company. During his
employment by the Company, the Employee shall not receive any payment,
compensation or benefit from any third party in connection, directly or
indirectly, with his position in the Company.

 

2.            Full Time Employment. The Employee will be employed on a full time
basis (i.e. 45 hours per work week). The Employee shall devote his entire
business time and attention to the business of the Company and shall not
undertake or accept any other paid or unpaid employment or occupation or engage
in any other business activity, except with the prior written consent of the
Company. The Employee’s weekly rest day shall be Saturday, unless otherwise
determined by the Company in a notice to the Employee.

 

3.            Location. The Employee shall perform his duties hereunder at the
Company's facilities in Israel, but he understands and agrees that his position
may involve significant domestic and international travel.

 

4.            Employee's Representations and Warranties. The Employee represents
and warrants that the execution and delivery of this Agreement and the
fulfillment of its terms: (i) will not constitute a default under or conflict
with any agreement or other instrument to which he is a party or by which he is
bound; and (ii) do not require the consent of any person or entity. Further,
with respect to any past engagement of the Employee with third parties and with
respect to any permitted engagement of the Employee with any third party during
the term of his engagement with the Company (for purposes hereof, such third
parties shall be referred to as "Other Employers"), the Employee represents,
warrants and undertakes that: (a) his engagement with the Company is and/or will
not be in breach of any of his undertakings toward Other Employers, and (b) he
will not disclose to the Company, nor use, in provision of any services to the
Company, any proprietary or confidential information belonging to any Other
Employer.

 

 

 

 

Term of Employment

 

 

5.           Term. The Employee's employment by the Company shall commence on
the date set forth in Exhibit A (the "Commencement Date"), and shall continue
until it is terminated pursuant to the terms set forth herein.

 

6.           Termination at Will. Either party may terminate the employment
relationship hereunder at any time, without the obligation to provide any
reason, by giving the other party a prior written notice as set forth in Exhibit
A (the "Notice Period"). Notwithstanding the Notice Period provided under
Exhibit A, it is hereby agreed that, if, pursuant to a decision of the Company's
Board of Directors, the Company has reached the "zone of insolvency", then the
Employee shall be entitled to a Notice Period pursuant to the terms of
applicable law. The Employee acknowledges and agrees that he has been given
ample opportunity to consider the aforesaid waiver and further acknowledges that
the Salary includes due consideration for such waiver. Notwithstanding the
foregoing, the Company is entitled to terminate this Agreement with immediate
effect upon a written notice to Employee and to pay the Employee a one time
amount equal to the Salary that would have been paid to the Employee during the
Notice Period, in lieu of such prior notice.

 

The Company and Employee agree and acknowledge that the Company’s Severance
Contribution to the Insurance Scheme in accordance with Section 11 below, shall,
provided contribution is made in full, be instead of severance payment to which
the Employee (or his beneficiaries) is entitled with respect to the Salary upon
which such contributions were made and for the period in which they were made
("Exempt Salary"), pursuant to Section 14 of the Severance Pay Law 5723 – 1963
(the "Severance Law"). The parties hereby adopt the General Approval of the
Minister of Labor and Welfare, which is attached hereto as Exhibit C. The
Company hereby forfeits any right it may have in the reimbursement of sums paid
by Company into the Insurance Scheme, except: (i) in the event that Employee
withdraws such sums from the Insurance Scheme, other than in the event of death,
disability or retirement at the age of 60 or more; or (ii) upon the occurrence
of any of the events provided for in Sections 16 and 17 of the Severance Law.
Nothing in this Agreement shall derogate from the Employee’s rights to severance
payment in accordance with the Severance Law or agreement or applicable
ministerial order including the General Approval of the Minister of Labor and
Welfare, as set forth in this Section 6, in the event contributions to the
Insurance Scheme in accordance with Section 11 below have not been made in full.

 

7.            Termination for Cause. The Company may immediately terminate the
employment relationship for Cause, and such termination shall be effective as of
the time of notice of the same. "Cause" means (a) conviction of any felony by
the Employee involving moral turpitude affecting the Company or its affiliates
or any crime involving fraud; (b) action taken by the Employee intentionally to
materially harm the Company; (c) embezzlement of funds of the Company or its
affiliates by the Employee; (d) falsification of Company's or affiliates'
records or reports by the Employee; (e) ownership by the Employee, direct or
indirect, of an interest in a person or entity (other than a minority interest
in a publicly traded company) in competition with the products or services of
the Company or its affiliates, including those products or services contemplated
in a plan adopted by the Company or its affiliates; (f) any material breach of
the Employee's fiduciary duties or duties of care to the Company (except for
conduct taken in good faith) which, to the extent such breach is curable, has
not been cured by Employee within fifteen (15) days after its receipt of notice
thereof from Company containing a description of the breach or breaches alleged
to have occurred; (g) any material breach of the Proprietary Information,
Assignment of Inventions and Non-Competition Agreement attached as Exhibit B by
the Employee; and (i) any other act or omission that constitutes "cause" under
the laws of the State of Israel. In the event of termination for Cause, the
Employee’s entitlement to severance pay will be subject to Sections 16 and 17 of
the Severance Law.

 

- 2 -

 

 

8.            Notice Period; End of Relations. During the Notice Period and
unless otherwise determined by the Company in a written notice to the Employee,
the employment relationship hereunder shall remain in full force and effect, the
Employee shall be obligated to continue to discharge and perform all of his
duties and obligations with Company, and the Employee shall cooperate with the
Company and assist the Company with the integration into the Company of the
person who will assume the Employee's responsibilities.

 

Covenants

 

9.            Proprietary Information; Assignment of Inventions and
Non-Competition. Upon the execution of this Agreement, the Employee will execute
the Company's Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached hereto as Exhibit B. Exhibit B hereto shall
survive the expiration or other termination of this Agreement.

 

Special Agreement; Salary and Special Compensation; Insurance

 

10.          (a) Special Agreement. It is agreed between the parties hereto that
this Agreement is a personal agreement, and that the position the Employee is to
hold within the Company is a senior position which requires a special measure of
personal trust, as such terms are defined in the Working Hours and Rest Law 5711
- 1951, as amended (the "Law"). The provisions of any collective bargaining
agreement which exist or shall exist do not, and will not, apply to the
employment of the Employee, whether such agreement was signed among the
government, the General Federation of Labor and Employers organizations, or any
of such parties, or whether signed by others, in relation to the field or fields
of the business of the Company or in relation to the position held by or the
profession of the Employee. In light of this relationship of trust, the
provisions of the Law, or any other law which may apply, will not apply to the
performance by the Employee of his duties hereunder. Thus, the Employee may be
required, from time to time and according to the work load demanded of his, to
work beyond the regular working hours and the Employee shall not be entitled to
any further compensation other than as specified in this Agreement and the
Appendixes hereto.

 

(b) Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate base salary in the amount set forth in Exhibit
A (the "Salary"). In addition, until October 1, 2012 (at such time the Company
will provide the Employee with the Car as set forth in Section 16 below) the
Company shall pay the Employee for any and all daily travel costs to which he
may be entitled under any applicable law. Except as specifically set forth
herein, the Salary includes any and all payments to which the Employee is
entitled from the Company hereunder and under any applicable law, regulation or
agreement. The Employee's Salary and other terms of employment may be reviewed
and updated by the Company's management, from time to time, at the Company's
discretion. The Salary is to be paid to the Employee no later than the 9th day
of each calendar month after the month for which the Salary is paid, after
deduction of applicable taxes and like payments.

 

(c) Special Compensation for Non-Competition Obligations. The Employee
acknowledges that 20% of the Salary is paid as special supplementary monthly
compensation in consideration for the Employee's non-competition undertakings
and obligations set forth in Exhibit B hereto (the "Special Non-Competition
Monthly Compensation"). The Employee warrants and represents that the Special
Non-Competition Monthly Compensation constitutes a real, appropriate and full
consideration to any prejudice he may suffer due to his non-competition
undertakings and obligations set forth in Exhibit B hereto, including but not
limited to restriction of his freedom of employment.

 

- 3 -

 

 

11.            Insurance and Social Benefits. The Company will insure the
Employee under a "Manager's Insurance Scheme" and/or a pension plan, as per the
Employee’s request (the "Insurance Scheme") as follows: (i) the Company will pay
an amount equal to 5% (five percent) of the Salary towards a fund for life
insurance and pension; (ii) the Company will pay an amount of up to 2.5% (two
percent and one half of a percent) of the Salary for a fund for the event of
loss of working ability ("Ovdan Kosher Avoda"); and (iii) the Company will pay
an amount equal to 8 1/3% (eight percent and one third of a percent) of the
Salary towards a fund for severance compensation (the "Company’s Severance
Contribution"). Similarly, at the beginning of each month the Company shall
deduct from the Salary an amount equal to 5% of the Salary for the preceding
month, and shall pay such amount as premium payable in respect of the provident
compensation component of the Insurance Scheme. Additionally, the Company
together with the Employee will maintain an advanced study fund ("Keren
Hishtalmut") and the Employee and the Company shall contribute to such fund an
amount equal to 2.5% (two percent and one half of a percent) of the Salary and
7.5% (seven percent and one half of a percent) of the Salary, respectively. All
of the Employee's aforementioned contributions shall be transferred to the above
referred to plans and funds by the Company by deducting such amounts from each
monthly Salary payment.

 

Additional Benefits

 

12.            Expenses. The Company will reimburse the Employee for business
expenses borne by the Employee, provided that such expenses were approved in
advance by the Company, and against valid invoices therefore furnished by the
Employee to the Company, all in accordance with the Company's policy as amended
from time to time.

 

13.            Vacation. The Employee shall be entitled to the number of
vacation days per year as set forth in Exhibit A, as coordinated with the
Company (with unused days to be accumulated up to the limit set pursuant to
applicable law).

 

14.            Sick Leave; Convalescence Pay. The Employee shall be entitled to
that number of paid sick leave per year as set forth in Exhibit A (with unused
days to be accumulated up to the limit set pursuant to applicable law), and also
to Convalescence Pay ("Dmei Havra'a") pursuant to applicable law.

 

15.             Options. The Company may, from time to time, at its sole
discretion, grant the Employee options (the "Options") to purchase shares of
common stock of the Company's parent company, LabStyle Innovations Corp., a
Delaware corporation (the "Parent"). The Options shall be subject to the terms
of the Parent’s 2012 Equity Incentive Plan and the 2012 U.S. Sub Plan thereto,
as may be amended from time to time, or any successor plans, and an Option
Agreement to be executed between Parent and the Employee. The Employee
acknowledges that he will be required to execute additional documents in
compliance with the applicable tax laws and/or other applicable laws.

 

16.            Company Car. As of October 1, 2012 the Company will provide the
Employee with a car of make and model pursuant to Company's car policy, as
adopted, as may be amended from time to time by the Company (the "Car"). The Car
shall belong to or be leased by the Company and shall be registered in the
Company’s name for use by the Employee during the period of his employment with
the Company. The Car will be returned to the Company by the Employee immediately
after termination of the Employee's employment by the Company. Use by the
Employee of the Car shall be made at all times only in accordance with the
provisions of the Company's Car policy, as may be amended from time to time by
the Company. The Company shall bear all the fixed and variable costs of the Car,
including licenses, insurance, gasoline, regular maintenance and repairs. The
Company shall not, at any time, bear the costs of any tickets, traffic offense
or fines of any kind and insurance self participation payment. The Employee
shall bear all the personal tax consequences of the allocation of the Car to his
benefit. Any expenses, payments or other benefits that are made in connection
with the Car shall not be regarded as part of the Salary, for any purpose or
matter, and no social benefits or other payments shall be paid on its account.
It is hereby agreed that the Employee may waive his right to receive the Car in
consideration for the receipt of additional salary in the amount determined by
the Company.

 

17.            Mobile Phone. During the term of this Agreement the Company may
provide the Employee with a Company's mobile phone, for use in connection with
Employee's duties hereunder, pursuant to Company's policy, as adopted, as may be
amended from time to time by the Company (the "Mobile Phone"). The Company shall
bear all expenses relating to the Employee’s use and maintenance of the Mobile
Phone attributed to the Employee under this Section. The Employee shall bear all
the personal tax consequences of the allocation of the Mobile Phone his benefit.
Any expenses, payments or other benefits that are made in connection with the
Mobile Phone shall not be regarded as part of the Salary, for any purpose or
matter, and no social benefits or other payments shall be paid on its account.

 

- 4 -

 

 

Miscellaneous

 

18.            The laws of the State of Israel shall apply to this Agreement and
the sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court. The
provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of law). No failure, delay or forbearance of either
party in exercising any power or right hereunder shall in any way restrict or
diminish such party's rights and powers under this Agreement, or operate as a
waiver of any breach or nonperformance by either party of any terms or
conditions hereof. In the event it shall be determined under any applicable law
that a certain provision set forth in this Agreement is invalid or
unenforceable, such determination shall not affect the remaining provisions of
this Agreement, unless the business purpose of this Agreement is substantially
frustrated thereby. The preface and exhibits to this Agreement constitute an
integral and indivisible part hereof. This Agreement constitutes the entire
understanding and agreement between the parties hereto, supersedes any and all
prior discussions, agreements and correspondence with regard to the subject
matter hereof, and may not be amended, modified or supplemented in any respect,
except by a subsequent writing executed by both parties hereto. The Employee
acknowledges and confirms that all terms of the Employee's employment are
personal and confidential, and undertake to keep such terms in confidence and
refrain from disclosing such terms to any third party. All references to
applicable law are deemed to include all applicable and relevant laws and
ordinances and all regulations and orders promulgated there under, unless the
context otherwise requires. The parties agree that this Agreement constitutes,
among others, notification in accordance with the Notice to Employees
(Employment Terms) Law, 2002. Nothing in this Agreement shall derogate from the
Employee’s rights according to any applicable law, extension order, collective
agreement or other agreement with respect to the terms of Employee’s employment.

 

[Remainder of page intentionally left blank]

 



- 5 -

 

 

IN WITNESS WHEREOF the parties hereto have signed this Agreement as of the date
first hereinabove set forth.

 

/s/ Shilo Ben Zeev   /s/ Erez Raphael LabStyle Innovation Ltd.   Erez Raphael
By: Shilo Ben Zeev     Title: President and COO    

 

- 6 -

 

 

Exhibit A

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

1. Name of Employee: Erez Raphael             2. I.D. No. of Employee:          
  3. Address of Employee: Tavor 135, Nofit, Israel           4. Position in the
Company: VP Software Development              5. Under the Direct Direction of:
COO           6. Commencement Date: October 11, 2012           7. Notice Period:
30 days           8. Salary: NIS 30,000           9. Vacation Days Per Year:
Pursuant to applicable law           10. Sick Leave Days Per Year: Pursuant to
applicable law  

 

- 7 -

 

 

Exhibit B

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

Name of Employee: Erez Raphael         I.D. No. of Employee:    

 

Date: October 11, 2012 (the "Commencement Date")  

 

General

 



1.Capitalized terms herein shall have the meanings ascribed to them in the
Agreement to which this Exhibit is attached (the "Agreement"). For purposes of
any undertaking of the Employee toward the Company, the term "Company" shall
include any parent company, subsidiaries and affiliates of the Company. The
Employee's obligations and representations and the Company's rights under this
Exhibit shall apply as of the Commencement Date, regardless of the date of
execution of the Agreement.

 

Confidentiality; Proprietary Information

 

2."Proprietary Information" means confidential and proprietary information
concerning the business and financial activities of the Company, including,
without limitation, patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), know how, inventions, research and development
activities, inventions, trade secrets and industrial secrets, and also
confidential commercial information such as investments, investors, employees,
customers, suppliers, marketing plans, etc., all the above - whether
documentary, written, oral or computer generated. Proprietary Information shall
also include information of the same nature which the Company may obtain or
receive from third parties.    

3.Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that (i) was known to Employee prior to Employee's
association with the Company, as evidenced by written records; (ii) is or shall
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by Employee; (iii) reflects general skills and
experience; or (iv) reflects information and data generally known in the
industries or trades in which the Company operates.    

4.Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.    

5.Employee agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith shall be the sole property of the Company and its assigns. At all
times, both during the employment relationship and after the termination of the
engagement between the parties, Employee will keep in confidence and trust all
Proprietary Information, and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.

 

 

- 8 -

 

 

6.Upon termination of Employee's engagement with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's engagement with the Company, and will not take with him
any documents or materials or copies thereof containing any Proprietary
Information.    

7.Employee's undertakings set forth in Section 1 through Section 6 shall remain
in full force and effect after termination of the Agreement or any renewal
thereof.

 

Disclosure and Assignment of Inventions

 

8."Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee's
engagement with the Company, and which are: (i) developed using equipment,
supplies, facilities or Proprietary Information of the Company, (ii) result from
work performed by Employee for the Company, or (iii) related to the field of
business of the Company, or to current or anticipated research and development.
   

9.Employee hereby confirms that all rights that he may have had at any time in
any and all Company's Inventions, are and have been from inception in the sole
ownership of the Company, including during the process of its incorporation. If
ever any doubt shall arise as to the Company’s rights or title in any Invention
and it shall be asserted that the Employee, allegedly, is the owner of any such
rights or title, then Employee hereby irrevocably transfer and assign in whole
to the Company without any further royalty or payment any and all rights, title
and interest in any and all Inventions. Employee has listed below in this
Section 9 a complete list of all inventions to which he claim ownerships (the
"Prior Inventions") and that he desires to remove from the operation of this
Agreement, and acknowledges and agrees that such list is complete. If no such
list is attached to this Agreement, Employee represents that he has no such
Inventions at the time of signing this Agreements. The Prior Inventions, if any,
patented or unpatented, are excluded from the scope of this Agreement. If, in
the course of employment with the Company, Employee incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, Employee agrees that he will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions without
the Company's prior written consent. Employee hereby represents and undertakes
that none of his previous employers or any entity with whom he was engaged, has
any rights in the Inventions or Prior Inventions and such employment with the
Company will not grant any of them any right in the results of the Employee’s
work.

 

Prior Inventions: [fill-in, if any.]

 



None.      



 

- 9 -

 

 

10.Employee undertakes and covenants he will promptly disclose in confidence to
the Company all Inventions deemed as Company Inventions. The Employee agrees and
undertakes not to disclose to the Company any confidential information of any
third party and, in the framework of his employment by the Company, not to make
any use of any intellectual property rights of any third party.    

11.Employee hereby irrevocably transfers and assigns to the Company all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention, and any and all
moral rights that he may have in or with respect to any Company Invention. For
the removal of any doubt, it is hereby clarified that the provisions concerning
assignment of Inventions contained in Section 8 and this Section 0 will apply
also to any "Service Inventions" as defined in the Israeli Patent Law, 1967 (the
"Patent Law"). However, in no event will such Service Invention become the
property of the Employee and the provisions contained in Section 132(b) of the
Patent Law shall not apply unless the Company provides in writing otherwise. The
Employee will not be entitled to royalties or other payment with regard to any
Prior Inventions, Company Inventions, Service Inventions or any of the
intellectual property rights set forth above, including any commercialization of
such Prior Inventions, Company Inventions, Service Inventions or other
intellectual property rights. The Employee irrevocably confirms that the
consideration explicitly set forth in the employment agreement is in lieu of any
rights for compensation that may arise in connection with the Inventions under
applicable law and the employee hereby expressly and irrevocably confirms that
the provisions contained in Section 134 of the Patent Law shall not apply and he
waives any right to claim royalties or other consideration with respect to any
Invention.    

12.Employee agrees to assist the Company, at the Company's expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company Inventions in any and all
countries. Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. Such obligation shall
continue beyond the termination of Employee's engagement with the Company.
Employee hereby irrevocably designates and appoints the Company and its
authorized officers and agents as Employee's agent and attorney in fact, coupled
with an interest to act for and on Employee's behalf and in Employee's stead to
execute and file any document needed to apply for or prosecute any patent,
copyright, trademark, trade secret, any applications regarding same or any other
right or protection relating to any Proprietary Information (including Company
Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by
Employee himself.

 

Non-Competition

 

13.In consideration of Employee's terms of employment hereunder, which include
special compensation for his undertakings under this Section 13 and the
following Section 14, and in order to enable the Company to effectively protect
its Proprietary Information, Employee agrees and undertakes that he will not, so
long as the Agreement is in effect and for a period of twelve (12) months
following termination of the Agreement, for any reason whatsoever, directly or
indirectly, in any capacity whatsoever, engage in, become financially interested
in, be employed by, or have any connection with any business or venture that is
engaged in any activities competing with the activities of the Company. Employee
hereby acknowledges and agrees that the Salary and social benefits to which the
Employee is or shall be entitled to, if any, as set forth in the Agreement, is
set to a level which reflects adequate compensation sufficient to reimburse
prejudice, if any, including but not limited to any of Employee's legitimate
rights and interests. Employee further warrants and represents that the Special
Non-Competition Monthly Compensation (as defined in the Agreement) constitutes a
real, appropriate and full consideration to any prejudice Employee may suffer
due to his non-competition undertakings and obligations set forth in this
Exhibit, including but not limited to restriction of his freedom of employment.

 

- 10 -

 

 

14.Employee agrees and undertakes that during the employment relationship and
for a period of twelve (12) months following termination of this engagement for
whatever reason, Employee will not, directly or indirectly, including personally
or in any business in which Employee may be an officer, director or shareholder,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like who is subject to
an undertaking towards the Company to refrain from engagement in activities
competing with the activities of the Company (for purposes hereof, a
"Consultant"), or was retained as an employee or a Consultant during the six
months preceding termination of Employee's employment with the Company.

 

Reasonableness of Protective Covenants

 



15.Insofar as the protective covenants set forth in this Exhibit are concerned,
Employee specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Exhibit is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the parties hereto intend for the
restrictions set forth in this Exhibit to be reformed, modified and redefined by
such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.

 

Remedies for Breach

 

16.Employee acknowledges that the legal remedies for breach of the provisions of
this Exhibit may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

 

Intent of Parties

 

17.Employee recognizes and agrees: (i) that this Exhibit is necessary and
essential to protect the business of Company and to realize and derive all the
benefits, rights and expectations of conducting Company’s business; (ii) that
the area and duration of the protective covenants contained herein are in all
things reasonable; and (iii) that good and valuable consideration exists under
the Agreement, for Employee's agreement to be bound by the provisions of this
Exhibit.

 

 

IN WITNESS WHEREOF the Employee has signed this Agreement as of the date first
hereinabove set forth.

 

/s/ Erez Raphael   Erez Raphael  

 

- 11 -

 

 

[tlogo.jpg]

 

- 12 -



